Citation Nr: 1413719	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  06-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for post lumbar puncture headaches as of October 23, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from November 1987 to October 1994.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued a 10 percent disability rating assigned for service-connected post lumbar puncture headaches.

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in January 2006.  The Veteran also testified at a personal hearing before the undersigned Veterans Law Judge in June 2009.  Transcripts of both hearings are of record.  

The Board observes that the Veteran received a letter from the Board in January 2011 that informed him that the Veterans Law Judge who conducted his June 2009 hearing was no longer employed by the Board.  The letter notified the Veteran that he was entitled to have another hearing to be conducted by another Veterans Law Judge.  Unfortunately, the January 2011 letter included incorrect information as the Veterans Law Judge who conducted the June 2009 hearing is in fact currently employed by the Board and is the signatory of this decision.  Though the Veteran indicated in February 2011 that he desired another hearing with a Veterans Law Judge different than the one who conducted the June 2009 hearing, since he was provided incorrect notice in January 2011, he will not be afforded such a hearing.  The Board regrets any confusion the January 2011 letter may have created.

The issue of whether the Veteran was entitled to a rating in excess of 10 percent for post lumbar puncture headaches was remanded by the Board in November 2009.  In a November 2010 rating decision, the rating was increased to 30 percent effective September 10, 2010.  The claim was remanded again in January 2012.

In an April 2013 decision, the Board granted a 30 percent rating for post lumbar puncture headaches from October 23, 2002, one year prior to the date on which the Veteran's claim for increased rating was received.  The Veteran appealed that portion of the Board's April 2013 decision that denied a rating in excess of 30 percent for post lumbar puncture headaches to the Court of Appeals for Veterans Claims (Court).  In an October 2013 Joint Motion for Remand (Joint Motion), the parties requested that the Court vacate and remand the Board's decision that denied entitlement to a disability rating in excess of 30 percent for post lumbar puncture headaches.  The Joint Motion made clear that the parties did not wish to disturb the Board's decision to the extent it granted an increased rating.  The Court granted the Joint Motion in an October 2013 Order. 

Given the fact that only that portion of the Board's April 2013 decision that denied a rating in excess of 30 percent as of October 23, 2002, was vacated, the issue currently before the Board has been characterized as listed on the title page.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the appellant's claim.  A review of the electronic file reveals that other than a January 2014 informal hearing presentation, the documents are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's post lumbar puncture headaches have not been characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability at any time during the appellate period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post lumbar puncture headaches have not been met as of October 23, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

VA's duty to notify has been satisfied.  The Veteran was notified via letters dated in January 2004 and March 2006, and in a November 2010 SSOC, of the information required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The March 2006 letter informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess, 19 Vet. App. at 490-491, aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He was also provided with information regarding the rating criteria for the diagnostic codes relevant to his disability in the November 2010 SSOC.  Although the March 2006 notice letter and November 2010 SSOC were provided after the initial adjudication of his claim in September 2004, the claim was readjudicated most recently in the December 2012 SSOC.  Nothing more is required.

VA also has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The RO has obtained available service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions. 

During the course of the appeal, the Veteran submitted a February 2010 letter from private physician Dr. M.H.S., who indicated that he treated the Veteran for headaches for the "last year and a half."  As directed by the January 2012 remand, the RO requested that the Veteran sign and return an enclosed authorization form so that VA could request the treatment records from Dr. M.H.S.  However, the Veteran did not respond to the letter by submitting the release form for his private physician.  While VA has a duty to assist Veterans in obtaining information, there is a corresponding duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Accordingly, the Board finds that a remand to secure any additional records is not required.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West,13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran was also afforded VA examinations with respect to his claim.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.  All questions necessary to render the determinations made herein thus were answered.  The examinations accordingly are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

In a February 2013 post-remand brief, the Veteran's representative raised the assertion that a new examination was needed with respect to the Veteran's headaches disability, as the most recent evidence received by VA addressed unrelated conditions.  The Veteran has not submitted any lay statements or other evidence indicating that his headache symptoms have increased in severity since the most recent September 2010 VA examination.  The Board also notes that in January 2014, the Veteran indicated that he had nothing further to submit in support of his claim and to proceed immediately with the readjudication of his appeal.  Thus, the Board finds that the medical evidence of record is adequate for rating purposes.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection for post lumbar puncture headaches was originally granted in an October 1995 rating decision, which assigned a 10 percent disability rating effective October 23, 1994.  The Veteran filed a claim for increased rating that was received on October 23, 2003.  As noted above, the rating was continued at 10 percent in the September 2004 rating decision that is the subject of this appeal, but was subsequently increased to 30 percent, effective September 20, 2010, in a November 2010 rating decision.  The Board thereafter determined that the 30 percent rating should be effective as of October 23, 2002, one year prior to the date on which the Veteran's claim for increased rating was received.  

Also noted above, the Board will only address whether the Veteran is entitled to a rating in excess of 30 percent for post lumbar puncture headaches as of October 23, 2002, in this decision.  

The Veteran's post lumbar puncture headaches have been rated under Diagnostic Codes 8199-8100 throughout the pendency of the appeal.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Diagnostic Code 8199 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.27.  Diagnostic Code 8100 is the only code to address headaches.  Under this diagnostic code, a 30 percent rating is provided for headaches with characteristic prostrating attacks occurring on an average once a month over last several months; and a 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating," and neither has the Court of Appeals for Veterans' Claims.  By way of reference, the Board notes that "prostration" is defined as "utter physical exhaustion or helplessness" in Webster's New World Dictionary of American English, Third College Edition (1986), see p. 1080, and as "extreme exhaustion or powerlessness" in Dorland's Illustrated Medical Dictionary.  See 1367 (28th Ed. 1994).

The evidence in this case is voluminous.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

Headaches involve symptoms of head pain and the Board concludes that lay evidence is competent to describe the frequency, severity, and duration of headaches, including whether they are severe enough to cause prostration and whether they are frequent, severe, and prolonged enough to result in severe economic inadaptability.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr, 21 Vet. App. at 308-09 (lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Board finds that the Veteran's statements about his headache symptoms constitute competent evidence for rating purposes.

The Board also finds that the Veteran's statements about the frequency and the intensity of his headaches are also credible.  Concerning this, the Board notes that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief....' Credibility...apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  The Veteran's statements inspire belief in this case because he has not provided any conflicting statements, although his statements do show that the frequency and severity of his symptoms varied to some extent over the years since he filed his claim for an increased rating.  For example, VA treatment records, discussed further below, show periods of decreased frequency and severity of his headaches, but also include his reports of experiencing continuous headaches on a daily basis. 

In regards to the frequency and severity of his headaches, a June 2002 VA treatment record reflects the Veteran's report of experiencing chronic headaches.  He reported having constant headaches for two days involving the occipital region.  His headaches were not associated with fever, chills, or photophobia.  The physical examination was unremarkable, and the Veteran was prescribed pain medication.

A November 2003 private treatment record shows the Veteran's report of experiencing headaches that occurred almost daily.  He used pain medication to treat his symptoms.  The Veteran headaches were at times severe, lasted for four to five days, but were not associated with nausea or vomiting.  Following a clinical examination, the private examiner noted that the Veteran might have a chronic daily headache given his history of meningitis. 

A January 2004 private examination report documents the Veteran's report of constant headaches that waxed and waned.  He described his pain as aching, severe, sharp, tight, tense, and unbearable at times.  The Veteran's pain was aggravated by bending in any direction, tension, bright lights, and loud noises.  He also complained of difficulty sleeping due to his headaches.  The clinical evaluation revealed a diagnosis of chronic headaches with a history of aseptic meningitis.  The private examiner commented that there appeared to be a functional overlay to the Veteran's problems.

A February 2004 VA nose, sinus, larynx, and pharynx examination documents the Veteran's report of having daily headaches ever since an in-service lumbar puncture procedure.  He described his baseline headache as being retro-orbital and occipital, very severe, and of a "gnawing" sensation.  He stated that when his headaches were exacerbated he felt as if the top of his head was "coming off."  The Veteran reported that he used morphine sulfate twice daily, which diminished but did not completely alleviate his headaches.  The clinical examination revealed a diagnosis of chronic headaches, status post recurrent aseptic meningitis. 

The Veteran reiterated his report of experiencing chronic headaches during a March 2004 VA neurology examination.  He essentially reported that his headaches have never really gone away despite treatment.  The examiner noted that the Veteran's headaches fluctuated in severity and were worse in the winter.  His symptoms were treated with the use of pain medication two to three times per day and the occasional use of a TENS unit.  This treatment was reportedly adequate for the Veteran to work full time and to attend school at night.  The examiner suspected that there was underlying depressive symptomatology that may account for a substantial amount of the Veteran's symptomatology.  The examiner opined that despite this, the Veteran was functioning on a relatively normal basis. 

During the January 2006 DRO hearing, the Veteran testified that his headaches were manageable when he was on his medication, but were otherwise excruciating.  He essentially stated that with the use of medication his headaches were noticeable but not debilitating.  He testified that he could manage to do work or tasks that had to be done, but he was unable to do anything beyond that point.  His headache pain was described as constants and occurring daily. 

A June 2007 private examination report documents the Veteran's report of experiencing constant, daily headaches.  His headaches were described as continuous, and he was noted to have had a headache every day during the previous month.  Treatment for his headaches included injections of the head, trigger point injections, chiropractic manipulation, epidural injections, acupuncture, neck traction, and pain medications. 

An April 2008 VA treatment record shows that the Veteran continued to have chronic headaches, but he was under pain management and was relatively comfortable.

A January 2009 private treatment record reflects the Veteran's report that his headaches were less frequent and less severe.  This record shows a diagnosis of chronic daily headaches.

The Veteran underwent an additional VA examination in February 2009 to assess the severity of his headaches.  He reported having constant, daily headaches, for which he used pain medications.  Reportedly, the Veteran's headaches prevented him from participating in sports and had a moderate to severe effect on his ability to perform chores, exercise, engage in recreation, and travel.  He worked full time and reported lost approximately four weeks from work in the previous twelve months due to headache, neck, and back pain.  The examiner also noted that the Veteran had missed approximately one month from work during the past year due to headaches.  The clinical examination revealed a diagnosis of chronic post lumbar puncture headaches.

The Veteran provided further testimony regarding his headaches during his June 2009 Board hearing.  He described having constant headaches on a daily basis.  He also stated that during a headaches episode he experienced irritability, and nausea, was unable to engage with his children, and had to stay in a quiet, dark environment.  Due to his headaches, the Veteran reportedly had difficulty performing his duties at work, was at times tardy, and had used more sick leave than what he had actually earned. 

As directed by the November 2009 remand, the Veteran underwent an additional VA examination on September 10, 2010, to assess his headaches disability.  He reiterated his report of having chronic, daily headaches, which he described as a constant, pounding pain.  The headaches involved the cranium diffusely.  The Veteran reported a worsening of his headaches towards the end of the day, but he also noted that his headaches increased with stress.  Additional symptoms included photophobia, phonophobia, and nausea.  Reportedly, lying down in a quiet, dark room with his eyes closed improved his headaches.  The examiner noted the Veteran's use of pain medication and a muscle relaxant.  The Veteran stated that he was employed as a medical technician, but he had to reduce his work hours from 40 hours to 32 hours a week due to his headaches.  He also stated that he had been reprimanded due to frequently spending all day in bed.  Following the examination, the examiner provided a diagnosis of migraine headaches with prostrating attacks, considered to be occurring at the equivalent of approximately once a month over the past several months.  

The preponderance of the evidence of record does not support the assignment of a 50 percent evaluation at any time during the period of the claim, specifically as of October 23, 2002.  This is so because the Veteran's service-connected post lumbar puncture headaches are not manifested by impairment that more nearly approximates completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Board acknowledges that the Veteran reported aching, severe, sharp, tight, tense, and, at times, unbearable pain associated with his headaches, which was aggravated by bending in any direction, tension, bright lights, and loud noises; and that he also complained of difficulty sleeping due to his headaches at the time of a January 2004 private examination report.  The Board also acknowledges that at the time of a February 2004 VA examination, the Veteran described his baseline headache as being retro-orbital and occipital, very severe, and of a "gnawing" sensation, and when exacerbated, he felt as if the top of his head was "coming off."  The March 2004 VA examiner, however, specifically noted that the Veteran's headache symptoms were treated with the use of pain medication two to three times per day and the occasional use of a TENS unit, that this treatment was reportedly adequate for the Veteran to work full time and to attend school at night, and that the Veteran was functioning on a relatively normal basis.  This finding is corroborated by the Veteran's January 2006 testimony at his DRO hearing, when he reported that his headaches were manageable when he was on his medication, that with the use of medication his headaches were noticeable but not debilitating, and that he could manage to do work or tasks that had to be done.  

Prior to the September 2010 VA examination, during which the Veteran reported experiencing photophobia, phonophobia, and nausea as a result of his headaches, he denied symptoms of fever, chills, photophobia, nausea and vomiting.  See June 2002 VA treatment record; November 2003 private treatment record.  And although the Board acknowledges the complaints made at the time of the September 2010 VA examination, as well as the fact that the Veteran reported at that time that he had had to lessen the amount of hours he worked per week and had been reprimanded for spending all day in bed, the fact remains that he was able to maintain employment at an almost full-time basis.  Moreover, although the Veteran reported at the time of a February 2009 VA examination that he had lost time from work in part as a result of headaches, he indicated he was able to maintain full time employment.  In addition, while the Veteran testified at his June 2009 Board hearing that he had difficulty at work as a result of his headaches, he did not indicate that he was precluded from working.  

Lastly, the Board notes that the September 2010 VA examiner specifically determined that the Veteran's headaches were productive of prostrating attacks considered to be occurring at the equivalent of approximately once a month over the past several months.  This finding only supports the assignment of a 30 percent rating under Diagnostic Code 8100.  Although the Board finds the Veteran's assertions related to the frequency of his headaches to be credible, it attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).

In sum, the overall disability picture is not consistent with the criteria for the next highest rating of 50 percent under Diagnostic Code 8100 at any time since October 23, 2002.  As such, a rating in excess of 30 percent for post lumbar puncture headaches as of October 23, 2002, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected post lumbar puncture headaches disability picture is not so unusual or exceptional in nature as to render the 30 percent rating assigned as of October 23, 2002, inadequate at any time during the period on appeal.  The Veteran's service-connected headaches are evaluated by analogy under the diagnostic criteria specific to migraine headaches, which is found by the Board to specifically contemplate the level of disability and symptomatology associated with the Veteran's disability.  38 C.F.R. § 4.71a.  The Veteran's post lumbar puncture headaches are manifested by subjective evidence of pain, photophobia, phonophobia, and nausea, and reports of time lost from work.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 30 percent disability rating assigned as of October 23, 2002.  One rating in excess of 30 percent is provided for certain manifestations associated with headaches, but the lay and medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 30 percent disability rating assigned as of October 23, 2002, more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.


ORDER

A rating in excess of 30 percent for post lumbar puncture headaches as of October 23, 2002, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


